Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The action is in response to claims dated 6/17/2021.
Claims pending in the case: 1-6, 8-16, 18-19, 22-24
Cancelled claims: 7, 17, 20-21
Claims added: 23-24
Attached updated 1449 for Information Disclosure Statements dated 6/17/2021. 

Specification
The title of the invention has been amended in response to the previous office action. The amendment is accepted and objection withdrawn.

Interview
The examiner suggested amendment to include other allowable content to help with compact prosecution. Please refer to the attached interview summary record. The attorney representative later indicated that the proposed amendment was not accepted by the applicant.
	Allowable Subject Matter
Claim(s) 10 and 23 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form in its entirety including all of the limitations of the base claim and any intervening claims, having addressed and corrected any other objections and rejections presented for the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-8, 11-14, 16-18, 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN 107734376 A – please refer to the attached English translation for the mapping) in view of Lewis (US 20180232121) in further view of Park (US 20190026366).

Regarding claim 1, Yu teaches, A method for playing music, applicable to a terminal provided with a music player, comprising: 
playing first music by the music player and playing a video in a music playback page (Yu: [42, 48]: playback multimedia content which may be audio and/or video) by displaying video pictures of the video in a background page of the music playback page (Yu: [28]: content may be music video that displays a video in the background of music), …, and the first music corresponds to at least two videos (Yu: [49, 69, 148]: multiple second multimedia content correspond to the first multimedia data; [165]: second multimedia data may be audio or video); 
receiving a video switching operation in the music playback page (Yu: [45]: user triggers a switching operation), wherein the video switching operation comprises at least one of a swipe operation, a tap operation, a long press operation, and a press operation (Yu: [45, 173]: user clicks the switching button (press a button on touch screen)); and 
switching the video being played in the music playback page in response to the video switching operation, and … (Yu: [165-166]: switch to second multimedia data; [166]: “The multimedia data is synchronized with the playback of the second multimedia data”), and continuing playing the first music by the music player (Yu: [28]: Switch first multimedia with a second multimedia content in a synchronized manner – if a music is switched with a music video, the music continues to play after the switch while the background changes);
Although the embodiments in Yu teaches switching an audio with a music video, it would have been obvious to one skilled in the art to switch any type of media content, such as a music with a default video background to a  music video corresponding to the music in which case the video will change while the music continues to play. It is also obvious that different types of media items may be played in the same interface as YouTube where a default video may be shown in the background when the content is only music.
However Yu does not specifically teach, 
wherein an audio of the video is not played while the video pictures are displayed;
continuing playing the first music by the music player;
Lewis teaches, continuing playing the first music by the music player (Lewis: [39]: play a first media item (which may be audio) in a first portion; [33]: plurality of related media items which may be video; [26-27]: the related media item may be presented adjacent to the shared media item (while first media is playing); [13]: user may scroll and switch to different related content to be presented); The examiner further adds that presenting content may be done using live thumbnails which is well known in the art.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yu and Lewis the combination would enable switching and presenting different related content items while a primary content is playing. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would the combination provides more flexibility to the user to watch different related video while playing a music and vice versa thus enable the user to mix audio and video of the user’s choice to create a unique experience.
However Yu and Lewis do not specifically teach, but not, wherein audio of the video is not played while the video pictures are displayed 
Park teaches, wherein audio of the video is not played while the video pictures are displayed (Park: abstract, [4, 53, 56-57]: switch video and play different video content as per music segment; [61]: “the user terminal 200 displays or outputs the video or music”- video content extracted for display separate from the music).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yu and Lewis and Park because the combination would enable presenting and switching to different related content items while a primary content is playing by determining a best applicable content for each segment of the content. One of ordinary skill in the art would have been motivated to combine the teachings because the combination provides switching related content for different parts of a primary content thus making the experience more rewarding.
To help further prosecution, the examiner also suggests reviewing the following cited prior art, Harron (US 20180286458) in paragraphs [26, 33] also teaches the user may select and play different video segments while an audio track is playing.

Regarding claim 2, Yu, Lewis and Park teach the invention as claimed in claim 1 above but not, 
wherein the first music comprises n music clips, each of the music clips corresponding to a video group, the video group comprising at least one video; and 
playing the video in the music playback page comprises: determining, according to a playback progress of the first music, a target music clip being currently played; determining a target video from a target video group corresponding to the target music clip; and playing the target video in the music playback page.
Park teaches, wherein the first music comprises n music clips (Park: [4]: music with multiple channels and segments), each of the music clips corresponding to a video group, the video group comprising at least one video (Park: [4, 53, 56]: multiple video segments among multiple videos corresponds to the music segment); and 
playing the video in the music playback page comprises: determining, according to a playback progress of the first music, a target music clip being currently played; determining a target video from a target video group corresponding to the target music clip; and playing the target video in the music playback page (Park: [4, 53, 56-57]: play the matching video).

Regarding claim 3, Yu and Lewis and Park teach the invention as claimed in claim 2 above and further teach, wherein switching the video being played in the music playback page in response to the video switching operation comprises: 
acquiring another video from the target video group, wherein the another video is a video other than the target video; and playing the another video in the music playback page (Park: [4, 53, 56-57]: switch video as per characteristics of the audio) (Lewis: [13, 26-27, 33, 39]: user may scroll and switch to different related content to be presented).

Regarding claim 4, Yu and Lewis and Park teach the invention as claimed in claim 3 above and further teach, wherein playing the another video in the music playback page comprises: 
acquiring a playback duration where the target music clip has been played in response to the video switching operation; determining a playback start point of the another video according to the playback duration; and playing the another video in the music playback page according to the playback start point (Park: [4, 53, 56-57]: determines switching point of video as per characteristics of the audio in the segment that is being played) (Lewis: [13, 26-27, 33, 39]: user may scroll and switch to different related content to be presented – start point determined by user) (Yu: [45]: user triggers a switching operation – start point determined by user).

Regarding claim 6, Yu and Lewis and Park teach the invention as claimed in claim 1 above and further teach, wherein after playing the first music by the music player and playing the video in the music playback page, the method further comprises: receiving a music switching operation in the music playback page; and playing second music by the music player and playing a video corresponding to the second music in the music playback page in response to the music switching operation (Yu: [45, 165-166]: switch to second multimedia data) (Lewis: [13, 26-27, 33, 39]: user may scroll and switch to different related content to be presented) (Park: [4, 53, 56-57]: switch video and play different video as per music segment).

Regarding claim 8, Yu and Lewis and Park teach the invention as claimed in claim 1 above and, wherein continuing playing the first music by the music player comprises: continuing playing the first music by the music player while keeping the a playback progress of the first music (Park: [4, 53, 56-57]: switch video and play different video content as per music segment – keep track of the segments being played)..

Regarding Claim(s) 11 and 22, this/these claim(s) is/are similar in scope as claim(s) 1. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 12-14, 16-18 this/these claim(s) is/are similar in scope as claim(s) 2-4 and 6-8 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 24 this/these claim(s) is/are similar in scope as claim(s) 2. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN 107734376 A – please refer to the attached English translation for the mapping), Lewis (US 20180232121) and Park (US 20190026366) in further view of Itwaru (US 20170201781) .

Regarding claim 5, Yu and Lewis and Park teach the invention as claimed in claim 2 above and further teach, wherein determining the target video from the target video group corresponding to the target music clip comprises: 
determining a video uploaded by a target account as the target video in response to the target video group comprising the video uploaded by the target account (Park: [70]: user uploads video), 
but not, wherein the target account comprises at least one of a current login account and a focus account of the music player.
Itwaru teaches, wherein the target account comprises at least one of a current login account and a focus account of the music player (Itwaru: [27]: user account for music content).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yu and Lewis and Park and Itwaru because the combination would enable the use of user account for uploading and playing media content from. One of ordinary skill in the art would have been motivated to combine the teachings because the combination enables the user of user accounts for organizing content per user as is commonly done in the art.

Regarding Claim(s) 15  this/these claim(s) is/are similar in scope as claim(s) 5 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN 107734376 A – please refer to the attached English translation for the mapping), Lewis (US 20180232121) and Park (US 20190026366) and Ijichi (US 20080018625) .

Regarding claim 9, Yu and Lewis and Park teach the invention as claimed in claim 1 above and, further comprising: displaying account information of an uploader account in the music playback page when the first music is played to a target period (Park: [69]: “the information of the video producer of the node is output”), 
	However Yu and Lewis and Park do not specifically teach, wherein the target period comprises at least one of a prelude period, an interlude period, and a tail period, and the uploader account is an account for uploading the video. 
Ijichi teaches, wherein the target period comprises at least one of a prelude period, an interlude period, and a tail period, and the uploader account is an account for uploading the video (Ijichi: [234, 594, 598, 603]  music consisting of prelude, interlude and tail periods).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yu and Lewis and Park and Ijichi because the combination would enable the use of music with a prelude period, an interlude period, and a tail period. 

Regarding Claim(s) 19  this/these claim(s) is/are similar in scope as claim(s) 9. Yu and Lewis and Park and Ijichi also teach, and the uploader account is an account for uploading the video (Park: [70]: user uploads video). Therefore, this/these claim(s) is/are rejected under the same rationale.

Response to Arguments
Applicants’ amendments to the specification have been fully considered and overcome the objections.  The objections are respectfully withdrawn.
Applicants’ 35 U.S.C. § 103 argument on claim X has been fully considered but is not persuasive. In the remark, applicant argued that
The applicant argues that the page for playing music and the page for playing video are two different pages. Broadly interpreted page is the user interface displaying the content. When content is switched, the new content is displayed. It would have been obvious to use the same interface to display the switched content if the media being switched is of the same type or the interface supports playing different types of media items as is now common in the art. It is common knowledge that a video interface may be used to display both audio and video content where a still default image may be displayed when the audio is being presented.
The applicant also argues that the switching operation in Yu is different. The examiner respectfully disagrees. Yu switches between different multimedia content in a seamless manner which may be done in the same user interface. As explained, switching between a music to music video changes the video background without changing the audio and may be done in the same interface and therefore reads on the limitation as claimed. 
Park further teaches that either the audio or the video may be played. In [56], Park recites “multiple videos may be played simultaneously or only the video selected by the user may be played” where these videos correspond to the music. It is reasonable to assume that the audio of the videos is not being  played all at the same time and only the video content is being displayed with the music in the background. 
To help further prosecution, the examiner suggests reviewing the additional cited prior arts, specifically, Harron (US 20180286458), which in paragraphs [26, 33] also teaches the user may select and play different video segments while an audio track is playing. The applicant is encouraged to overcome the teachings of Harron as well, to help with compact prosecution.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in attached 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735. The examiner can normally be reached Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mandrita Brahmachari/Primary Examiner, Art Unit 2176